 Case 2:16-cv-00760-ALB-CSC Document 32 Filed 06/18/19 Page 1 of 2




                    -VNI\•e- COIN I         RECEIVED

                               , I        7019 JUN 1866i: 43
e:k\I\\              13 a       I Le        61-16,o, tin t-12-T
                                          DEBRA HACKE CLK


                               \re.               Yo..)           vv•-y Atco        reff

                            ','„%(s._(-v\e.s .#101 5-0.S-
                             -LIA001\    1-11-1A

                                       5pc - \2•574L 36sa59

`fis \A.boAV, yov            \t/03-




                                                         -tit.Lev>1.)    &rung-6k
                                                                               l.co
                                                --SC‘            ,
                                                        c-w\'-3zc. V e\e—S
                                                     I: 0E4 I:   T 9rz-
  Sloh   hc)\`'                 X3-4-.AA0g.vow
                                   -r`v\,-"D \lc)
I l•           --V--a- Ar5
                    AS    S -VP -svS` To--\1\1.0
                                  `,--St
              77;11-0_. -J
                             teftd. 67:07!.floc ?f
                              1k5 ,J;H:2?
         Case 2:16-cv-00760-ALB-CSC Document 32 Filed 06/18/19 Page 2 of 2
